COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE MATTER OF J. Z., A                      §              No. 08-19-00049-CV
  JUVENILE,
                                                 §                 Appeal from the
                       Appellant.
                                                 §                65th District Court

                                                 §            of El Paso County, Texas

                                                 §                 (TC# 1601161)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until July 31, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before July 31, 2019.

       IT IS SO ORDERED this 2nd day of July, 2019.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.